Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 07/22/2022.
Claims 17, 30 have been amended.
Claims 37-42 have been added.
Claims17-42 are pending in the instant application.
Claims 18-20, 22, 29, 33-34 are withdrawn from further consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 17 is still confusing. Applicant’s previously recite the use of three “comprising” in claim 17, then amended a fourth “comprising”, wherein as currently recited, claim 17 as recited broadly can read as a composition only comprising of a nanoparticle core having a PEG and peptide. Is Applicant mistakenly using “comprising” for “conjugation” or “conjugated”?
	Note, withdrawn dependent claim 18 recites a configuration without “oligonucleotide” and replaced with a “spacer”, wherein independent claim 17 requires an oligonucleotide. This makes the configuration in claim 17, even more confusing.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 21, 23-28, 30-32, 35, 37 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MIRKIN et al (US 2012/0283316; hereinafter “MIRKIN1”) as incorporated with MIRKIN et al (US 2009/0209629; hereinafter MIRKIN2). 
	Applicant’s claims are directed to a method of modulating gene expression comprising of administering to a cell, a composition comprising of: a nanoparticle have an oligonucleotide functionalized thereto, wherein the oligonucleotide comprises PEG and a peptide.
 	MIRKIN1 teaches a oligonucleotide-nanoparticle (see abstract) composition for administer to a patient that can traverse a cell membrane (see [0026]) comprised of: a nanoparticle, such as gold (see [0015]), have an oligonucleotide functionalized thereto (see abstract; [0008]), a therapeutic agent, such as peptide (see under Therapeutic Agents at [0027]) or paclitaxel (see under Therapeutic Agents at [0040]); and Scheme 1 example at [0123]); cleaved by cancer-specific enzymes (see [0085]), can be independently attached to the nanoparticle or attached to the oligonucleotide (see [0008]; Scheme 1 at [0123]). Additional disclosures include: antibodies (see[0021]); PEGylation to increase bioactivity and decrease adverse reaction (see [0117]), which would obviously be on the outside or at the end of the conjugation (see [0121]), wherein in this example, Applicant is only replacing the Cy5 dye a peptide (Note, the Cy5 is a dye used for detection in place of the therapeutic agent, such as paclitaxel or a peptide, as discussed above; cleavable linkers, such as matrix metalloprotease (see [0085]); oligonucleotide may possess gene regulatory activity (see [0026]); density of oligonucleotides on the surface of the NP can be tuned for a given application.  For instance, work by Seferos et al. [Nano Lett., 9(1): 308-311,2009] demonstrated that the density of DNA on the NP surface affected the rate at which it was degraded by nucleases (see [0087]) and stability (see [0089]), such as about 40pmol/cm2 (see [0089]); method of attaching RNA are described in US 2009/0209629 and is incorporated by reference (see [0082]).
MIRKEN2, which is incorporated in MIRKIN1, teaches methods for regulating gene expression (see abstract), such as inhibiting expression of a gene (see [0005]), which reads on inhibition of gene expression, using nanoparticles functionalized with oligonucleotides (see abstract), wherein oligonucleotides contemplated for attachment to a nanoparticle include those which modulate expression of a gene product (see [0057]), such as siRNA oligonucleotides (see [0057]; [0062]). Thus, it would have been obvious to use siRNA for modulating gene expression, such as inhibition of gene expression, and adjusting the amount for the desired amount of inhibition.
MIRKEN1 and MIRKEN2 does not have an explicit example using peptide as the therapeutic agent; however, it would have been obvious because MIRKEN1 teaches therapeutic agents include peptide (see under Therapeutic Agents at [0027]-[0028]).
  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 21, 23-28, 30-32, 35-37, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN et al (US 2012/0283316; hereinafter “MIRKIN1”) as incorporated with MIRKIN et al (US 2009/0209629; hereinafter MIRKIN2) in view of BHATIA et al (US 2009/0246142).
As discussed above, MIRKIN1 teaches a oligonucleotide-nanoparticle (see abstract) composition for administer to a patient that can traverse a cell membrane (see [0026]) comprised of: a nanoparticle, such as gold (see [0015]), have an oligonucleotide functionalized thereto (see abstract; [0008]), a therapeutic agent, such as peptide (see under Therapeutic Agents at [0027]) or paclitaxel (see under Therapeutic Agents at [0040]); and Scheme 1 example at [0123]); cleaved by cancer-specific enzymes (see [0085]), can be independently attached to the nanoparticle or attached to the oligonucleotide (see [0008]; Scheme 1 at [0123]). Additional disclosures include: antibodies (see[0021]); PEGylation to increase bioactivity and decrease adverse reaction (see [0117]), which would obviously be on the outside or at the end of the conjugation (see [0121]), wherein in this example, Applicant is only replacing the Cy5 dye a peptide (Note, the Cy5 is a dye used for detection in place of the therapeutic agent, such as paclitaxel or a peptide, as discussed above; cleavable linkers, such as matrix metalloprotease (see [0085]); oligonucleotide may possess gene regulatory activity (see [0026]); density of oligonucleotides on the surface of the NP can be tuned for a given application.  For instance, work by Seferos et al. [Nano Lett., 9(1): 308-311,2009] demonstrated that the density of DNA on the NP surface affected the rate at which it was degraded by nucleases (see [0087]) and stability (see [0089]), such as about 40pmol/cm2 (see [0089]); method of attaching RNA are described in US 2009/0209629 and is incorporated by reference (see [0082]). MIRKEN2, which is incorporated in MIRKIN1, teaches methods for regulating gene expression (see abstract), such as inhibiting expression of a gene (see [0005]), which reads on inhibition of gene expression, using nanoparticles functionalized with oligonucleotides (see abstract), wherein oligonucleotides contemplated for attachment to a nanoparticle include those which modulate expression of a gene product (see [0057]), such as siRNA oligonucleotides (see [0057]; [0062]). Thus, it would have been obvious to use siRNA for modulating gene expression, such as inhibition of gene expression, and adjusting the amount for the desired amount of inhibition. MIRKEN1 and MIRKEN2 does not have an explicit example using peptide as the therapeutic agent; however, it would have been obvious because MIRKEN1 teaches therapeutic agents include peptide (see under Therapeutic Agents at [0027]-[0028]).
	MIRKIN1 does not teach the specifics of matrix-metalloprotease (MMP), such as MMP-2 with a sequence of PLGLAG.
	BHATIA teaches the prior art had known of using cleavable peptide, such as MMP, such as MMP-2, MMP-7, etc., which has amino sequence of PLGLAG (see [0162]) for linking PEG (see Fig. 1A and [0159]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate MMP-2 with a sequence of PLGLAG. The person of ordinary skill in the art would have been motivated to make those modifications, because and reasonably would have expected success because these are commonly used MMP in the prior art.
The references do not specifically teach adding the ingredients in the density amount of PEG as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as increased bioactive and decrease adverse reaction.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 17, 21, 23-28, 30-32, 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRKIN et al (US 2012/0283316; hereinafter “MIRKIN1”) as incorporated with MIRKIN et al (US 2009/0209629; hereinafter MIRKIN2) in view of BHATIA et al (US 2009/0246142) and FAHMY et al (US 2015/0064265).
	As discussed above, MIRKIN1, MIRKIN2 and BHATIA teaches Applicant’s invention.
	MIRKIN1 does not teach the size of the PEG for PEGylation, such as PEG2000.
	FAHMY teaches the prior art had used PEG2000 for PEGylation to incorporate polyethylene glycol onto the surface to increase stability and circulation time (see [0099]), which would increase bioactivity.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate PEG2000 for PEGylation. The person of ordinary skill in the art would have been motivated to make those modifications, because PEG2000 was used for PEGylation and reasonably would have expected success because MIRKIN1 teaches using PEGylation to increase bioactivity.

Response to Arguments
	Applicant argues that the conjugate recited in claim 18 is separately functionalized to the nanoparticle core in addition to the oligonucleotide comprising PEG and/or a peptide as recited in claim 17. So while the Office is correct that the conjugate recited in claim 18 does not require an oligonucleotide, such a conjugate does not render the configuration in claim 17 confusing or indefinite
	The Examiner finds this argument unpersuasive, because a dependent claim requires every limitation in the independent claim. Thus, the oligonucleotide in claim 17 is missing in claim 18 configuration.
	Applicant argues that Mirkin 1 does not anticipate any of the instant claims at least because amended claim 17 recites a composition that comprises, inter alia, an oligonucleotide comprising a peptide and PEG in a specific configuration. The Office pointed to multiple sections of Mirkin 1 to assertedly piece together a portion of the subject matter of amended claim 17, but the Office has not established that Mirkin 1 discloses a SNA configured as recited in claim 17, nor has the Office established that Mirkin 1 discloses use of such a SNA in a method of modulating gene expression.
	The Examiner finds this argument unpersuasive, because has established that Mirkin 1 as incorporated with Mirkin2 discloses a SNA configured as recited in claim 17 and that Mirkin 1 as incorporated with Mirkin 2discloses use of such a SNA in a method of modulating gene expression.
	Applicant argues that the instant application teaches that such a configuration provides functional advantages, including the ability to "tune" SNA structures to achieve various therapeutic purposes. The instant application teaches (see, e.g., paragraphs [0044] and [0045]) that while use of a PEG layer on a spherical nucleic acid (SNA), among other things, increases systemic circulation time and reduces non-specific adhesion of proteins that can degrade nucleic acids, the PEG layer can also reduce cell uptake which can potentially reduce the efficacy of the SNA. In order to regain the functionality of the SNAs, in some aspects the instant application provides SNAs comprising a cleavable linker which attaches PEG to the SNA. The instant application
teaches (see, e.g., paragraphs [0045] and [0114]) that the relative size and density of the PEG layer on the SNA contributes to, for example, the cellular uptake and rate of PEG layer removal (via, e.g., modulating peptide sequence, PEG density, and/or PEG length). The application also teaches the ability to "tune" SNA structures by modulating, e.g., protein absorption, circulation time, PEG removal kinetics. By way of example, the instant application further teaches (e.g., paragraph [0045]) that such tuning yielded SNAs having increased half-life in blood and better accumulation in tumors while maintaining high cellular uptake into cancer cells. The ability to "tune" the SNA structure is attributable to the structure of the SNA as recited in amended claim 17, and the Office has not established that the cited documents, alone or in combination, disclose or suggest such a structure.
	The Examiner finds this argument unpersuasive, because the primary reference teaches PEGylation and the prior art had known of PEGylation increases bioactive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618